03/17/2022



                                                                              Case Number: DA 21-0521
      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                No. DA 21-0521

  PLANNED PARENTHOOD OF MONTANA, and JOEY BANKS, M.D., on
              behalf of themselves and their patients,

                                                               Plaintiffs/Appellees

                                       VS.

 STATE OF MONTANA, by and through AUSTIN KNUDSEN, in his official
                 capacity as Attorney General,

                                                              Defendant/Appellant

                     ______________________________
            ON APPEAL FROM THE MONTANA SECOND JUDICIAL DISTRICT COURT,
               YELLOWSTONE COUNTY, HON. MICHAEL G. MOSES, PRESIDING
                                CASE NO. 21-0521

  ORDER GRANTING MOTION FOR MONTANA CONSITUTIONAL
     CONVENTION DELEGATES AND RESEARCH STAFF TO
            PARTICIPATE AS AMICUS CURIAE

Emily J. Cross
Kyle Anne Gray
Brianne C. McClafferty
HOLLAND & HART LLP
401 North 31st Street, Suite 1500
P.O. Box 639
Billings, MT 59103-0639
Telephone: 406.252.2166
kgray@hollandhart.com
bcmcclafferty@hollandhart.com
ejcross@hollandhart.com
Attorneys for Amici Montana
Constitutional Convention Delegates

              Additional Counsel Information on Following Page
Austin Knudsen                          Kevin H. Theriot
Montana Attorney General                Denise M. Harle
David M.S. Dewhirst                     Alliance Defending Freedom
  Solicitor General                     15100 N. 90th Street
Kathleen L. Smithgall                   Scottsdale, AZ 85260
Brent Mead                              Phone: (480) 444-0020
  Assistant Solicitors General          ktheriot@ADFlegal.org
215 North Sanders                       dharle@ADFlegal.org
P.O. Box 201401
Helena, MT 59620-1401                   Admitted Pro Hac Vice
Phone: 406-444-2026                     ** Application for Admission Pro Hac
Fax: 406-444-3549                       Vice Pending
david.dewhirst@mt.gov
Kathleen.smithgall@mt.gov
Brent.mead2@mt.gov

Attorneys for Defendant and Appellant
      Certain Montana Constitutional Convention Delegates and Research Staff

(collectively, the “Delegates”) have filed a Motion for leave to participate in this

matter as amicus curiae and file a brief in support of Plaintiffs/Appellees Planned

Parenthood of Montana and Joey Banks, M.D. (“Appellees”). Appellees consent

to the Delegates’ Motion, and Appellant State of Montana takes no position.

      IT IS HEREBY ORDERED that the Delegates’ Motion for leave to

participate in this matter as amicus curiae and file a brief in support of Appellees is

GRANTED. The Delegates shall file their brief no later than March 24, 2022.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               March 17 2022